Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural History
This is a final Office action that addresses original U.S. Application No. 10/404,947 issuing as U.S. Patent No. 7,266,147 B2 to Deshpande on September 4, 2007 (hereinafter "Deshpande").  Based upon review of the '947 Application, the application was filed on March 31, 2003.  
The Deshpande patent issued with original claims 1-11.  
The present reissue application was filed as U.S. Application No. 14/970,087 on December 15, 2015 as a continuation reissue of parent U.S. Application No. 13/284,683, filed on October 28, 2011, which is a continuation reissue application of U.S. Application No. 12/553,836, filed on September 3, 2009, which is a reissue application of the Deshpande patent.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Bae patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
A Preliminary Amendment, filed March 31, 2016, amends claim 1 and 7 and cancels claims 3, 6 and 8-11.   Thus, claims 1, 2, 4, 5 and 7 were pending. 
A non-final Office action was mailed March 26, 2018, rejecting claims 1, 2, 4, 5 and 7.
The Applicant responded by filing an amendment and accompanying arguments on July 24, 2018, which added new, dependent claims 12 and 13.  Thus, claims 1, 2, 4, 5, 7, 12 and 13 were pending.
In response, a final Office was mailed July 8, 2019.

The Applicant also filed an amendment after the final Office action on October 10, 2019.
The Examiner also conducted a telephonic, personal interview to notify the Applicant that the maintenance fees payments for the underlying U.S. Patent No. 7,266,147 for which reissue was sought were not up to date.  See the Examiner Interview Summary, mailed July 30, 2020, and the Applicant Interview Summary, filed September 4, 2020.
A petition decision to accept unintentionally delayed payment of a maintenance fee was mailed December 14, 2020 and February 5, 2021.  See the prosecution history of underlying U.S. Patent No. 7,266,147.
The Applicant also filed a Request for Continued Examination (“RCE”) on October 10 ,2019.
Accordingly, prosecution continued and the Applicant’s RCE was entered in order for prosecution to continue.
A non-final Office action was mailed Feb. 21, 2021, rejecting claims 1, 2, 4, 5, 7, 12 and 13.
In response, the Applicant filed an Amendment and accompanying arguments on May 24, 2021 (hereinafter the “Amendment”).
The Applicant’s arguments and arguments have been considered and are sufficient to overcome the prior 35 USC 112, 2nd paragraph rejections, which are withdrawn.  However, the Amendment does not render the claims patentable for the reasons over the prior art for the reasons discussed below.  Thus, the prior rejections are repeated below and this Office action is made final, except where any new grounds of rejection were necessitated by the Amendment to the claims. 


Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Deshpande patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4, 5, 7, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 7,257,162 B2 to Viscito et al. (hereinafter "Viscito").

Regarding claim 1, 

receiving a first set of multiple values, each value in the first set being characteristic of a transmission bit rate for a particular first access point at a start of a video sequence

receiving a second set of multiple values each characteristic of a buffer size for said first access point

receiving a third set of multiple values each characteristic of an initial delay for said first access point for said first access point

Fig. 3 of Viscito illustrates a Hypothetical Reference Decoder (“HRD”) 300 and is reproduced below:

    PNG
    media_image1.png
    595
    1157
    media_image1.png
    Greyscale

Viscito teaches that HRD 300 (verifier) extracts and receive a value from the video bit stream including bit rate and buffer size 311 and picture removal delay 312.  Fig. 3, HRD (verifier) 300 and col. 8, ll. 14-36.   The value is for a first access point at a start of a video sequence.  Col. 9, ll. 7-19.  
Viscito teaches of multiple values for each of the first (bit rate), second (buffer size) and third (initial delay) for the access point based on different received data rates.  
Similarly, Viscito teaches of sets of different values.  “Fig. 4 illustrates a segment of buffer fullness plot 400 for a CAT-LB with the parameters given in table 500 of Fig. 5A and picture sizes given by column 551 of table 550 in Fig. 5B.  Note that table 550 lists values for many times of interest in the buffering process.”  Col. 9, ll. 60-64.  Note that Fig. 4 illustrates varying rates “R.”  See also col. 10, ll. 6-58.   See also col. 12, ll. 21-67.  Fig. 5A illustrates the parameters for a given rate “R” and buffer size “B.”  Fig. 5B illustrates different parameters for buffer size “b” and initial delay values, such as “tr” and “tr – tai” (see, e.g., col. 10, ll. 60-67).  

    PNG
    media_image2.png
    820
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    620
    782
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1216
    691
    media_image4.png
    Greyscale


Thus, for each different rate in the buffering process, there are a differing set of parameters (values) in table (set) 5A and 5B.  See also col. 10, ll. 5-20.  Thus, similarly to the Deshpande patent for which reissue is sought, Viscito discloses different sets of values (e.g., bit rate “R”,  buffer size “B”, and various initial delay values, such as “tr” and “tr – tai”) for different bit rates in the buffering process.

receiving a fourth set of multiple values characteristic of an initial delay for other access points of the video sequence, the other points being distinct access points from the first access point

Viscito teaches repeatedly selecting access points in the video stream in order to re-compute buffering parameters (including initial delay), thus any of the subsequent random access points taken from the stream could be interpreted as the broadly recited "fourth set of multiple values different from the earlier processed first access point.  Col. 6, l. 65 – col. 7, l. 24.
	
the values within said first set, said second set, and said third set, respectively, are defined so that data received by a decoder for constructing a plurality of video frames is free from an overflow state for said first access point

Viscito teaches that the bit rate and buffer size 311 and picture removal delay 312 are used to determine arrival and removal times for each picture (video frame).  Col. 8, ll. 14-36.  To avoid overflow, the removal delay must not be larger the time-equivalent buffer size.  Col. 11, l. 62 - col. 12, l. 5.  Moreover, rate control and removal time are used to prevent overflow.  Col. 12, ll. 60-67. 

the values within said first set, said second set, and said fourth set, respectively, are defined so that data received by a decoder for constructing a plurality of video frames is free from an overflow state for each of said other access points

As also discussed above, Viscito teaches using bit rate, buffer size, and picture removal delay for both the first access point and other access points (first through fourth sets) to prevent overflow.  Moreover regarding “other access points” as also previously discussed, Viscito teaches repeatedly selecting access points in the video stream in order to re-compute buffering parameters, thus any of the subsequent access points could be interpreted as the broadly recited "other access points" that are temporally distinct.  

claim 2, see col. 8, l. 44 - col. 9, l. 5.

Regarding claims 3 and 4, see col. 12, ll. 25-29.

Regarding claim 7, see col. 2, ll. 52-54 and col. 7, ll. 34-42.
	
	Regarding claims 12 and 13, see col. 8, ll. 44-67.

















Response to Arguments
	The Amendment is sufficient to overcome the Examiner’s prior 112, indefiniteness rejection.   Specifically, the claims as presently amended clearly establishes the antecedent basis for the phrase “the other access points” to be “the video sequence.”   Moreover, the language “the other access points being different” language was removed and replaced with the phrase “the other access points being distinct access points,” which clearly establishes that the “access points” themselves are distinct, such as temporally distinct due to the points being taken at different times from the incoming bitstream.  Finally, the Amendment removed the indefinite, antecedent language from dependent claim 7.   Thus, all prior 112 indefiniteness rejections are withdrawn in view of the Amendment.
The Applicant’s arguments regarding the prior art rejections have been duly considered, but are moot in view of the new grounds of rejection set forth in this Office action as necessitated by the Applicant’s amendment to the claims, which clarified the claim language as discussed above and also included narrowing language regarding “each value in the first set being characteristic” for a “particular first access point.” 
Nonetheless, on page 7 of the Amendment, the Applicant asserts:

Viscito, on the other hand, was filed on June 19, 2003, but claims provisional priority to Application 60/393,665 filed on July 2, 2002. Viscito is therefore prior art against the present application only by virtue of its provisional priority. However, Applicant notes that the foregoing provisional application does not refer to any “access points,” let alone “random access points” that have been used as the basis of the rejection.
	
	The Applicant’s arguments have been duly considered, but are not fully persuasive.  The randomness of the access points is not claimed by the Applicant and is not germane to the Viscito rejection.  Rather, it was the disclosure of access points that was important to the Viscito rejection, which the priority application 60/393,665 discloses.  Nonetheless, Viscito discloses “random” access.  Specifically:


    PNG
    media_image5.png
    131
    687
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    705
    media_image6.png
    Greyscale
 

	60/393,666, specification, p. 16, 17.
	Thus, the provisional discloses an initial access point (read) of the video buffer (VBV) and subsequent access points (reads) of the buffer.  Moreover, the access point read is not sequential (i.e., not read sequentially from the start of the buffer), but instead any access point is accessed directly according to the calculated removal time (discussed above).  Thus, the access is random, not sequential.  Random access does not mean random data is accessed.  If that were the case, the data would be of no value.  Instead, random access conventionally means the ability to access an item directly from a population of items (random access), instead of sequentially reading from the first item in the group to access the desired item (sequential access).  Here, the priority application discloses intentionally accessing an item (a picture at the calculated removal time) directly from a population of items (buffer of picture items in video buffer, or VBV).  See also pp. 18, 20, 29 and table D-2.





    PNG
    media_image7.png
    655
    956
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    285
    931
    media_image8.png
    Greyscale

Amendment, 8, 9.

The Applicant’s clarifying language is appreciated in that the language appears to better recite the advantages of the Applicant’s disclosed invention, specifically differing sets of rate, buffer size and delay values to manage better decoding of the incoming bit stream.  However, after a careful analysis of the new language, Viscito still discloses the invention as presently claimed.
As the Applicant discusses earlier in the Amendment regarding support for the Amendment:


    PNG
    media_image9.png
    499
    940
    media_image9.png
    Greyscale


Amendment, 6.
As asserted by the Applicant above, the different sets correspond to sets of different values.  The sets of different values relate to different data transfer rates due to, for example, network congestion.  Deshpande,  col. 1, ll. 51-67.
Similarly, Viscito teaches of sets of different values.  “Fig. 4 illustrates a segment of buffer fullness plot 400 for a CAT-LB with the parameters given in table 500 of Fig. 5A and picture sizes given by column 551 of table 550 in Fig. 5B.  Note that table 550 lists values for many times of interest in the buffering process.”  Col. 9, ll. 60-64.  Note that Fig. 4 illustrates varying rates “R.”  See also col. 10, ll. 6-58.   See also col. 12, ll. 21-67.  Fig. 5A illustrates the parameters for a given rate “R” and buffer size “B.”  Fig. 5B illustrates different parameters for buffer size “b” and initial delay values, such as “tr” and “tr – tai” (see, e.g., col. 10, ll. 60-67).  

    PNG
    media_image2.png
    820
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    620
    782
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1216
    691
    media_image4.png
    Greyscale


Thus, for each different rate in the buffering process, there are a differing set of parameters (values) in table (set) 5A and 5B.  See also col. 10, ll. 5-20.  Thus, similarly to the Deshpande patent for which reissue is sought, Viscito discloses different sets of values (e.g., bit rate “R”,  buffer size “B”, and various initial delay values, such as “tr” and “tr – tai”) for different bit rates in the buffering process.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 














If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:	
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferees: 

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992